 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     SHANNON WILLIAMS,                                Case No. 1:16-cv-01540-DAD-JDP

12                      Plaintiff,                      ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         PLAINTIFF’S FAILURES TO PROSECUTE
                                                        AND TO COMPLY WITH COURT ORDERS
14     OFFICER BAKER,
                                                        THIRTY-DAY DEADLINE
15                      Defendant.

16

17          Plaintiff is a federal prisoner proceeding without counsel in this civil rights action brought
18   under Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). On May 14, 2019, the court ordered
19   plaintiff to file briefing to address whether plaintiff’s complaint states a claim upon which relief
20   may be granted in light of Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017). Plaintiff’s submission
21   was due June 13, 2019, but he failed to file briefing.
22          The court may dismiss a case for plaintiff’s failure to prosecute or failure to comply with a
23   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d
24   683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a district court has duties
25   to resolve disputes expeditiously and to avoid needless burden for the parties. See
26   Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).
27          Considering plaintiff’s pro se status and in the interests of justice, the court will provide
28   plaintiff with an opportunity to show cause for the failures to prosecute and to comply with the
                                                        1
 1   court’s order.

 2            ORDER

 3            Accordingly,

 4            1. Plaintiff must show good cause in writing, no later than thirty days from the date of

 5   service of this order, why this case should not be dismissed for failure to comply with a court

 6   order and failure to prosecute. If plaintiff (1) files briefing addressing the Abbasi question or (2)

 7   files an affidavit explaining why he cannot file such briefing, the court will discharge the order to

 8   show cause and proceed accordingly.

 9            2. Any response to this order must be filed with the court.

10            3. Plaintiff is cautioned that failure to file and serve a written response to this order will be

11   grounds for dismissal.

12
     IT IS SO ORDERED.
13

14
     Dated:      July 2, 2019
15                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18   No. 203
19

20
21

22

23

24

25

26
27

28
                                                          2
